Citation Nr: 1216314	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  11-15 360	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from July 1945 to October 1946 and from August 1950 to July 1951.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that denied the benefits sought on appeal.

In a July 2011 statement to VA, the Veteran, through his representative, indicated that he believes he has arthritis of the ankles that is related to his service-connected cold injury residuals of the lower extremities.  It appears from this statement that the Veteran wishes to seek service connection on a secondary basis for arthritis of the ankles.  As such a claim has not been adjudicated by the agency of original jurisdiction (AOJ), it is not before the Board; hence, it is referred to the AOJ for appropriate action.  

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).)


FINDING OF FACT

The Veteran's service-connected disabilities do not combine to preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for an award of a total disability rating based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the appeal.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

In this case, the Board finds that all notification and development action needed to arrive at a decision on the claim on appeal has been accomplished.

Through a November 2008 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  In addition, the Veteran was provided notice concerning the assignment of rating criteria and effective dates via the November 2008 notice letter.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claim, and has been afforded ample opportunity to submit such information and evidence.

The Board also finds that the November 2008 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned November 2008 notice letter.

The Board thus finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  In this regard, the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the Veteran was given the opportunity to respond following the November 2008 notice letter.  

Otherwise, nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication whatsoever that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  The Veteran's post-service treatment records and correspondence from his former employer have been associated with the file.  In addition, the Veteran was provided a VA medical examination pursuant to his claim in May 2009; report of that examination has been associated with the claims file.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination is adequate, as it is predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and his representative, and reflects that the examiner conducted a full examination of the Veteran, which included information necessary to apply the pertinent criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran has further been given the opportunity to submit evidence, and he and his representative have provided written argument in support of his claim.  Otherwise, neither the Veteran nor his representative has identified, and the record does not indicate, existing records pertinent to the claim on appeal that need to be obtained.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II. Analysis

The Veteran contends that he is entitled to a total disability rating based on unemployability due to service-connected disability (TDIU).

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2011).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

VA regulations provide that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the Veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of determining whether there is a single service-connected disability rated as 60 percent, disabilities of a common etiology or a single accident are considered as one disability.  § 4.16(a).

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered are the Veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).  Individual unemployability must be determined without regard to any non-service-connected disabilities or the Veteran's advancing age.  38 C.F.R. § 3.341(a); see also 38 C.F.R. § 4.19 (2011) (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, the Veteran has been awarded service connection for cold injury residuals of the right and left lower extremities, each rated as 30 percent disabling; cold injury residuals of the right and left upper extremities, each rated as 20 percent disabling; and scars of the left forearm and left upper scapula, rated as noncompensably disabling.  With consideration of the bilateral factor, the disabilities combine to an 80 percent rating.  See 38 C.F.R. §§ 4.25, 4.26 (2011).  As such, the Veteran meets the criteria for consideration for entitlement to TDIU on a schedular basis because the rating satisfies the percentage requirements of 38 C.F.R. § 4.16(a).  Even so, it must be found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Consequently, the Board must determine whether the Veteran's service-connected disabilities combine to preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered. 38 C.F.R. §§ 3.341(a), 4.19 (2011).  In making its determination, VA considers such factors as the extent of the service-connected disabilities, and employment and educational background.  See 38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

The Veteran asserts that he is unable to work as a result of his service-connected bilateral upper and lower extremity disabilities.  On a TDIU application form submitted in November 2008, the Veteran stated that he last had full-time work in 2002 and indicated that he was unable to continue working past that date due to his service-connected cold injury residuals.  The Veteran again stated on his May 2011 VA Form 9 (Appeal to Board of Veterans Appeals) that his service-connected upper and lower extremity disabilities rendered him "unable to obtain any form of work."  (There is no indication in the record, and the Veteran has not contended, that his service-connected scars of the left forearm and left upper scapula are in any way related to his claimed inability to work.)  

In May 2009, the Veteran underwent a VA examination.  At that time, the examiner reviewed the statements of the Veteran concerning his inability to seek and maintain employment, as well as his medical records.  The examiner noted the Veteran's past medical history as well as his current service-connected diagnoses of residual hypersensitivity of the hands and feet due to cold injury in service.  (The examiner found diagnoses of minimal peripheral neuritis of the extremities and mild to moderate peripheral neuropathy of the feet not to be related to the Veteran's in-service cold injuries but rather to his non-service-connected diabetes mellitus.)  The examiner noted that the Veteran was able to conduct activities of daily living and that tingling and numbness in his hands and feet was increased by walking for one block and sitting for 30 minutes.  When considering the effects of the Veteran's service-connected disabilities on his employability, the examiner noted that, although his bilateral upper and lower extremity disorders render the Veteran unable to engage in physical labor, he remains able to do work of a sedentary nature.  

Regarding whether the Veteran is capable of performing the physical acts required by employment, the Board notes that there is evidence both for and against the claim.  Weighing in favor of the claim are the Veteran's assertions that he is unable to maintain employment because of his service-connected upper and lower extremity disabilities.  He has repeated these assertions on multiple occasions, including in his May 2011 VA Form 9.  Weighing against the claim are the findings of the May 2009 VA examiner, who opined that the Veteran's service-connected disabilities do not preclude him from employment.  In that connection, the Board notes that the examiner thoroughly reviewed the Veteran's claims file, including his past medical and employment history and the statements offered by the Veteran.  He acknowledged that the Veteran's service-connected upper and lower extremity disabilities caused numbness and tingling in the legs and hands, particularly upon sitting more than 30 minutes or walking more than a block.  However, the VA examiner stated that the Veteran was nevertheless able to perform sedentary types of work, even considering the limitations posed by his service-connected disabilities.  In addition, the Board notes that the Veteran's former employer indicated on a March 2009 report that the Veteran left the company in 2002 "due to program cut backs"; no indication was made in the statement that his employment was affected by his service-connected disabilities.

Here, the Board concludes that the medical evidence does not establish that the Veteran's residuals of cold injury to the bilateral upper and lower extremities and scars of the left forearm and upper left scapula, without consideration of any other, non-service-connected disability, render the Veteran unemployable.  In that connection, the Board notes that in the May 2009 examination report, the VA examiner clearly stated that the Veteran was capable of performing sedentary work, even considering his service-connected disabilities.  Although the Veteran genuinely believes that he cannot secure or follow a substantially gainful occupation as a result of his service-connected bilateral upper and lower extremity disabilities, the more probative evidence is against the claim.  The Board notes that, as a lay person, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as whether he can secure or follow a substantially gainful occupation as a result of his service connected disabilities and that his views lack probative value.  The Board specifically finds that the evaluation of the actual impact of his disorders on employability is a matter squarely within the realm of expert clinicians, and not lay expertise.  In any event, any probative value of the Veteran's own conclusions is outweighed by that of the opinion provided by the VA medical professional, who reviewed the claims folder and found that the Veteran's service-connected cold injuries of the bilateral upper and lower extremities did not render him incapable of obtaining and retaining employment.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The evidence shows that Veteran's service-connected disabilities impair his earning capacity in civilian occupations.  However, the combined 80 percent disability rating compensates him for this impairment.  See 38 C.F.R. § 4.1.  The medical opinion evidence from the May 2009 VA examiner reflects that the Veteran's service-connected disabilities do not preclude him from securing and following a substantially gainful occupation; the VA examiner stated clearly that the Veteran continued to be able to perform sedentary work, even considering the symptoms of his service-connected disabilities.  The Veteran has had training in automotive design engineering, which strongly suggests that he has a background conducive to sedentary work.  In other words, his experience and training have been such that he has the skills to perform other than physical or manual labor.  Because the evidence does not establish that the Veteran's service-connected disabilities preclude him from securing and following a substantially gainful occupation, such as a sedentary job, the Board concludes that a TDIU is not warranted.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.

The Board acknowledges that the Veteran's upper and lower extremity disabilities cause him increased numbness and tingling, particularly when he attempts to walk for any distance or sit for longer than 30 minutes.  However, the Board concludes that it has not been shown that the Veteran is unable to secure and follow a substantially gainful occupation solely by reason of his service-connected disabilities.  38 C.F.R. § 4.16(a), (b).  At most it is evident that the Veteran's service-connected disabilities render him unemployable for manual labor, but not for sedentary work.  The Board is mindful that throughout this appeal the Veteran has been unemployed and that he has been since 2002.  However, the fact that the Veteran is unemployed or has difficulty obtaining employment does not suffice.

For the foregoing reasons, the Board finds that the claim for a TDIU must be denied.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against this claim.


ORDER

Entitlement to a total disability rating based on unemployability due to service-connected disability is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


